 1   THE BICKEL LAW FIRM
     Brian J. Bickel, State Bar No. 205646
 2   brianbickel@a bickellawfirm.corn
     Laura Goolsby , State Bar No. 321721
 3   lauragoolsby bickellawfirm.com
     701 B StreetSuite 1200
 4   San Diego, California 92101
     Tel. No.: 619-374-4100
 5   Fax No.: 619-231-9040
 6   Attorneys for Plaintiff LOAN NGUYEN
 7   BOWMAN AND BROOKE LLP
     Sean A. Ramia (SBN: 172989)
 8   Email: Sean.Ramia@bowmanandbrooke.com
     Parris H. Schmidt (SBN: 183999)
 9   Email: Parris.Schmidt@bowmanandbrooke.com
     1741 Technology Drive, Suite 200
10   San Jose, California 95110-1364
     Tel No: 408/ 279-5393
11   Fax No: 408/ 279-5845
12   Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
13
14                          UNITED STATES DISTRICT COURT
15                        EASTERN DISTRICT OF CALIFORNIA
16
                                     )
17   LOAN NGUYEN,                    )              CASE NO.: 2:18-CV-1967-JAM-CKD
                                     )
18                      Plaintiff,   )              (Removed from the Superior Court of
                                     )              Placer County, Case No. SCV0041290)
19                                   )
          vs.                        )
20                                   )              JOINT STIPULATION TO MODIFY
                                     )              SCHEDULING ORDER
21   JAGUAR LAND ROVER NORTH         )
     AMERICA, LLC; and DOE 1 through )              Action Filed:    June 5, 2018
22   DOE 10, inclusive,              )              Trial: December 2, 2019
                                     )
23                      Defendants.  )
                                     )
24
25
26
27
28
     21036655v1                                1                              2:18-cv-1967-JAM-CKD
     ____________________________________________________________________________________________
                    JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1          IT IS HEREBY STIPULATED by and between Plaintiff LOAN NGUYEN
 2   (“Plaintiff”) and Defendant JAGUAR LAND ROVER NORTH AMERICA, LLC
 3   (“JLRNA”) (collectively “Parties”), through their respective attorneys of record, as
 4   follows:
 5
 6          The Parties agree that good cause exists to modify the Court’s Scheduling
 7   Order to work out the terms of the tentative settlement and resolving the outstanding
 8   attorneys’ fee issue, as follows:
 9          1. The Parties stipulate to extend Discovery Cut-Off from June 28, 2019 to
10              September 30, 2019.
11
12   Dated: July 22, 2019                       THE BICKEL LAW FIRM
13
                                               By: /s/Jordan K. Wager
14
                                                      Jordan K. Wager
15                                                    Attorneys for Plaintiff
16                                                    LOAN NGUYEN

17   Dated: July 22, 2019                        BOWMAN AND BROOK, LLP
18
19                                               By: /s/ Sean A. Ramia
20                                                    Brian Takahashi
                                                      Sean A. Ramia
21
                                                      Parris H. Schmidt
22                                                    Attorneys for Defendant
23                                                    JAGUAR LAND ROVER NORTH
                                                      AMERICA, LLC
24
25
26
27
28
     21036655v1                                2                              2:18-cv-1967-JAM-CKD
     ____________________________________________________________________________________________
                    JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1                                            ORDER
 2          The above JOINT STIPULATION TO MODIFY SCHEDULING ORDER is
 3
     approved.
 4
            IT IS SO ORDERED.
 5
 6
 7
     DATED: July 23, 2019                              /s/ John A. Mendez____________
 8
                                                       United States District Court Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     21036655v1                                3                              2:18-cv-1967-JAM-CKD
     ____________________________________________________________________________________________
                    JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
